DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (U.S. Pub. No. 2003/0070611).
Regarding claims 1, 2 and 5, Nakamura et al. teaches a method for manufacturing a SiC single crystal which meets the limitation of a method for producing a SiC single crystal (paragraph 10). Nakamura et al. teaches the method includes N steps of growth, in which N is a natural number equal to three or greater and therefore meets a broad and reasonable interpretation of a first growth step, a second growth step, a third growth step and a fourth growth step (paragraph 10). Nakamura et al. teaches a first growth step a first seed crystal is formed such that a plane having an inclination of 20 degrees or smaller from a {1-100} plane or an inclination of 20 degrees or smaller from {11-20} plane is exposed as a first growth surface, and a first growth crystal is formed by growing an SiC single crystal on the first growth surface and meets a broad and reasonable interpretation of a first growth step of growing a crystal from a seed crystal in a <1-100> direction or a <11-20> direction (paragraph 50). Nakamura et al. teaches at a sequential growth step, i.e., at n=2, a second seed crystal 2 is formed from the first grown crystal such that a second growth surface has a second inclination direction that is parallel to a <1-100> direction, which is the direction that is made by rotating the first inclination direction parallel to a <11-20> direction by beta degrees around a <0001> direction as the rotation axis in the first grown crystal and has an inclination of gamma degrees from a [0001] plane of the first grown crystal and therefore meets a broad and reasonable interpretation of a second growth step of growing the crystal in a direction among the <1-100> direction and the <11-20> direction in which crystal growth was not performed in the first growth step (paragraph 122). Nakamura et al. teaches a third growth step, i.e., at n=3, a third seed crystal, which has a thickness of 2 mm, is formed in the same manner as the second seed crystal such that a third growth surface has a third inclination direction that is parallel to a <11-20> direction, which is the direction that is defined by rotating the second inclination direction parallel to a <1-100> direction by 90 degrees around a direction as the rotation axis in the second grown crystal 20, and has an inclination of 3 degrees from a [0001] plane of the second grown crystal 20 and therefore meets a broad and reasonable interpretation of a third growth step of growing the crystal along the direction of crystal growth in the first growth step but in an opposite orientation to an orientation of crystal growth in the first growth step (paragraph 141). Nakamura et al. teaches at fourth growth step, i.e., at n=4, a fourth seed crystal, which has a thickness of 2 mm, is formed in the same manner as the third seed crystal such that a fourth growth surface has a fourth inclination direction that is parallel to a <1-100> direction, which is the direction that is defined by rotating the third inclination direction parallel to a <11-20> direction by 90 degrees around a <0001> direction as the rotation axis in the third grown crystal, and has an inclination of 3 degrees from a [0001] plane of the third grown crystal and therefore meets a broad and reasonable interpretation of a fourth growth step of growing the crystal along the direction of crystal growth in the second growth step but in an opposite orientation to an orientation of crystal growth in the second growth step (paragraph 142).
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5827. The examiner can normally be reached Monday- Thursday Noon- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        12/08/2022